DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered. 
Claims 1-2 and 4-21 are pending.
Claims 1, 2, 11, 15, 19, and 20-21 have been amended.
Claims 13-18 have been withdrawn.
Claim 3 has been canceled.
No new claims have been added.

Information Disclosure Statement
The information disclosure statements (IDS) submitted has 9/2/2021 has been considered by the examiner. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP2004137517 A).
Regarding claim 20, Suzuki teaches an aluminum alloy with the composition including 0.2 wt.% or less Fe, 0.13 wt.% or less Si, 0.01 to 0.15 wt.% Cr, 0.05 to 6.0 wt.% Mg, 0.9 to 2.0 wt.% Mn, 0.003 to 0.10 wt.% Ti, the remainder Al and inevitable impurities (p2/6 Detailed Description) and teaches that impurities may include materials such as 0.01 to 0.30 wt.% Zr, and 0.05 to 0.30 wt.% V. and teaches an example (consisting essentially of) 0.14 wt.% Fe, 0.09 wt.% Si, Cr, 2.52 wt.% Mg, 1.08 wt.% Mn, 0.01 wt.% Ti, the remainder Al and inevitable impurities (Table 1 Example 3) and teaches that impurities may include materials such as Zr, and V at trace amounts and 0.02 wt.% respectively which are less than 0.05 wt% and cumulatively less than 0.15 wt.%.
Suzuki does not expressly teach an example with the composition containing the exact range of .001 to 0.04 wt.% Cr.  
However Suzuki teaches Cr may be in a range of 0.01 to 0.15 wt.% significantly overlapping the instant claimed range.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of example 3 of Suzuki and use a Cr content within a range disclosed by of Suzuki in place of the identified Cr content of example 3 and overlapping the instant claimed amount. It has been held that obviousness exists where the claimed ranges overlap or lie inside  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Alternatively, Suzuki teaches example composition 4 which includes (consists essentially of) 0.11 wt.% Fe, 0.06 wt.% Si, 0.02 wt.% Cr,  Mg, 1.21 wt.% Mn, the remainder Al and inevitable impurities. (Table 1 Example 4) and teaches that impurities may include materials such as Zr, and V at trace amounts which is less than 0.05 wt% and cumulatively less than 0.15 wt.%.
Suzuki does not expressly teach this example with the composition containing the exact range of 2.0-3.0 wt.% Mg.  
However Suzuki teaches Mg may be in a range of 0.05 to 6.0 wt.% significantly overlapping the instant claimed range.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of example 4 of Suzuki and use a Mg content within the range expressly disclosed by Suzuki and overlapping the instant claimed range in place of the identified Mg content of example 4. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).


Regarding claim 21, 
Although the Suzuki does not expressly include 0.05 wt% Zn, Suzuki teaches the aluminum alloy may include up to 0.50 wt% Zn (p3/6 line 15) which overlaps the claimed amount of 0.05 wt% Zn.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add an amount up to 0.5 wt% Zn overlapping the claimed amount of 0.05 wt% Zn to the modified composition of example 3 or example 4 of Suzuki. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Claims 1-2, 4-5, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP2004137517 A) as evidenced by Davis Aluminum and Aluminum Alloys”.
Regarding claim 1, Suzuki teaches an aluminum alloy with the composition including 0.2 wt.% or less Fe, 0.13 wt.% or less Si, 0.01 to 0.15 wt.% Cr, 0.05 to 6.0 wt.% Mg, 0.9 to 2.0 wt.% Mn, 0.003 to 0.10 wt.% Ti, the remainder Al and inevitable impurities (p2/6 Detailed Description) and teaches that impurities may include materials such as 0.01 to 0.30 wt.% Zr, and 0.05 to 0.30 wt.% V. Suzuki also teaches an example (consisting essentially of) 0.14 wt.% Fe, 0.09 wt.% Si, .07wt.% Cr, 2.52 wt.% Mg, 1.08 wt.% Mn, 0.01 wt.% Ti, the remainder Al and inevitable impurities (Table 1 Example 3) and teaches that impurities may include materials such as Zr, and V at trace amounts and 0.02 wt.% respectively which are less than 0.05 wt% and cumulatively less than 6Mn (p2 of 6 lines 46-47). 
Suzuki does not expressly teach a wt% of Al6Mn and Al12(Mn,Fe)3Si as at least 2.4 wt% combined.  
However, Suzuki teaches the aluminum alloy as having a composition within the ranges as claimed in claim 1.  Suzuki teaches the anodized aluminum alloy as a gray color which is provided with Al6Mn (p3/6) as insoluble intermetallic compound particles (dispersoids). Suzuki teaches the number of particles determines the gray color and teaches that a light gray is not desirable. Suzuki teaches that if the particle distribution density is less than 106 / mm2, sufficient gray color cannot be obtained.  Additionally, as evidenced by Davis, in commercial aluminum alloys containing manganese, iron and silicon, Al12(Mn,Fe)3Si is present (page 369-370).   
Therefore, since the amount of Al6Mn is recognized as result-effective variable, i.e. a variable which achieves a recognized result of gray color, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation.   See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the amount of Al6Mn (particle number) by increasing it resulting in a weight to exceed 2.4wt% and 2 particles (dispersoids) per 25 square micrometers) to yield an expected result of a sufficient gray color as desired and since the resultant elemental components of the alloy of Suzuki is the same as claimed and in commercial aluminum alloys containing manganese, iron and silicon, Al12(Mn,Fe)3Si is present (page 369-370) 12(Mn,Fe)3Si as claimed absent any evidence to the contrary.
Regarding claims 2 and 19, Suzuki teaches all of the limitations of claim 1 as set forth above and further teaches the aluminum alloy may contain 0.01 to 0.15 wt.% Cr (p2 of 6).
Suzuki does not expressly teach an example with the composition containing the exact ranges of up to 0.05 wt.% Cr as in claim 2 or up to 0.04 wt.% Cr as in claim 19.
However Suzuki teaches Cr may be in a range of 0.01 to 0.15 wt.% as indicated above significantly overlapping the instant claimed ranges.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of example 3 of Suzuki and use a Cr content within a range disclosed by of Suzuki in place of the identified Cr content of example 3 and overlapping the instant claimed ranges of up to 0.05 wt.% Cr as in claim 2 or up to 0.04 wt.% Cr as in claim 19. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claim 4, Suzuki teaches all of the limitations of claim 1 as set forth above and further teaches the aluminum alloy as a plate (sheet) (p 3/6 second line from the bottom).
Regarding claim 5, 
Regarding claim 7, Suzuki teaches all of the limitations of claim 4 as set forth above.
Suzuki does not expressly teach at least 2 dispersoids per 25 square micrometers.  
However, Suzuki teaches the aluminum alloy as having a composition within the ranges as claimed in claims 1-2, and 19.  Suzuki teaches the anodized aluminum alloy as a gray color which is provided by Al6Mn (p3/6) as insoluble intermetallic compound particles (dispersoids). Suzuki teaches the number of particles determines the gray color and teaches that a light gray is not desirable. Suzuki teaches that if the particle distribution density is less than 106 / mm2, sufficient gray color cannot be obtained.  
Therefore, since the number of particles (dispersoids) is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of Al6Mn by increasing it (to an amount exceeding 2.4wt% and 2 particles (dispersoids) per 25 square micrometers) to yield an expected result of a sufficient gray color as desired. 
Claims 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP2004137517 A) as evidenced by Davis Aluminum and Aluminum Alloys”. In view of Komatsubara et al (US 5,181,969).
Regarding claim 6, 
Suzuki does not teach wherein the aluminum sheet has a white balance of lower than 35 as measured by ASTM E313-15 (2015).
However, Komatsubara teaches a similar aluminum alloy with a precipitate (particle or dispersoid) size of 0.05 – 1.2µm provides an L* of 31 or 34 (lower than 35) (Tables 7 – 8 Lot F) to provide a black color.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an alloy with dispersoids having a size of 0.05 – 1.2µm which provides an L* (white balance) of 31 or 34 (lower than 35) (Tables 7 – 8 Lot F) to provide a black color to the anodized alloy. 
Regarding claim 8, Suzuki teaches all of the limitations of claim 7 as set forth above and further teaches particle sizes of 0.3 to greater than 1.0µm but does not teach an average particle size.
However, Suzuki teaches from the viewpoint of color tone, it is specified that finer particles of 0.03 to 1.0 μm in the substrate exceed the area ratio of particles exceeding 1.0 μm.  Additionally, Komatsubara teaches similar composition aluminum alloy sheet wherein the same precipitates have a size of at least 0.05µm (50nm) (col 3 lines 3-4) to contribute to the development of a gray or gray black color. 
 Therefore, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to provide a particle size of at least 0.05µm (50nm) to provide a sufficiently gray color.
Regarding claim 9, Suzuki in view of Komatsubara teaches all of the limitations of claim 8 and Suzuki further teaches Al6
Regarding claims 10 and 11, Suzuki in view of Komatsubara teaches all of the limitations of claim 8 and Suzuki further teaches dispersoids of Al6Mn and Al6 (Mn, Fe), thus containing Al-Mn-Fe. 
Suzuki does not expressly teach dispersoids comprising Al-Mn-Fe-Si.
 However, the composition of example 4 also contains Si in the same amount as claimed. Therefore, the dispersoids would be expected to similarly comprise Al-Mn-Fe-Si.
Regarding claim 12, Suzuki teaches all of the limitations of claim 4 as set forth above.
Suzuki does not teach the grain size is from 10 to 50µm.
However, Komatsubara teaches a similar aluminum alloy sheet and teaches the size of the intermetallic compounds is 20µm or less (col 4 lines 5-10) overlapping the claimed range of from 10-50 µm to prevent adverse effects on superplasticity.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain the grain size of Suzuki to a size of 20µm or less overlapping the instant claimed range of from 10 to 50µm in order to maintain superplasticity of the alloy.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Response to Arguments
Applicant's amendments and arguments filed 4/26/2021 have been fully considered and are convincing regarding the rejections under 35 USC 102 and the rejections under 35 USC 102 have been withdrawn.  After further consideration of the prior art of record, the arguments are not found convincing to overcome the prior art of record.  However new rejections have been applied under 35 USC 103 as set forth above to address the amendments.
Applicant argues that Suzuki fails to disclose a range of 2.0 wt. % to 3.0 wt. % Mg (see pgs 6-8 of 10).   In response to Applicant’s argument, Suzuki indeed recites an example (3 – Table 1) with 2.52 wt.% Mg and since Suzuki teaches a wt.% range of Mg from 0.05 to 6.0 wt.%, overlapping the instant claimed range, the claimed wt. percentage is prima facie obvious as indicated above.  Therefore, Applicant’s argument is not convincing.
Applicant argues that Suzuki and Davis, in combination, fail to disclose or suggest the claimed aluminum alloy composition comprising Al6,Mn and Al12(Mn,Fe )3Si in a combined amount of at least 2.4 wt.% and that the Office is inappropriately relying on hindsight to determine patentability. Applicant argues that although while Davis states that Al12(Mn,Fe )3Si can be present in many (meaning, not all) commercial aluminum alloys containing Mn, Fe, and Si, one of ordinary skill in the art would
not interpret Davis as representing that Al12(Mn,Fe)3Si is necessarily present in the composition and not (combined with Al6Mn) in an amount of at least 2.4 wt. %. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the office has shown that Suzuki teaches the gray color comes from the amount of dispersoids including Al6Mn which renders obvious the adjustment of amount dispersoids to amounts including the claimed range to achieve any desired gray color as set forth above which would be considered well within the abilities of one of ordinary skill in the art since one of ordinary skill creates them initially.  Therefore, Applicants argument of hindsight is not convincing since the teaching of the coloring is directly from the prior art.  Regarding the existence of Al12(Mn,Fe)3Si, the Office has shown why the composition which is the same as claimed and contains dispersoids, would be expected to contain the claimed Al12(Mn,Fe)3Si as set forth above.  Once the office has set forth reasoning as to why As Applicant has provided no evidence that it would not contain such a product, Applicant’s argument is not convincing.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784